EXHIBIT 99.1 Magal Clarifies That the Shares to be Delisted From Tel Aviv Stock Exchange Will Continue to Trade on the NASDAQ Global Market Press Release Source: Magal Security Systems Ltd On Thursday September 15, 2011, 5:50 am EDT Magal Security Systems Ltd. (NASDAQ GMS: MAGS; TASE: MAGS) today announced that following its announcement of August 31, 2011 that it was seeking the delisting of its shares from the Tel Aviv Stock Exchange (TASE), it was informed that such delisting will be effective as of December 1, 2011. As of such date all outstanding ordinary shares, including those currently traded on the TASE, will continue to trade on the NASDAQ Global Market. About MagalS3 MagalS3 is a leading international provider of security, safety and site management solutions and products (NASDAQ: MAGS). Over the past 40 years, MagalS3 has delivered tailor-made solutions to hundreds of satisfied customers in over 80 countries. MagalS3 offers a broad portfolio of unique products used to protect sensitive installations in some of the world's most demanding locations and harshest climates. This portfolio covers the following three categories: · Perimeter Intrusion Detection Systems (PIDS) - a variety of smart barriers and fences, fence mounted detectors, virtual gates, buried and concealed detection systems · Close Circuit TV (CCTV) - a comprehensive management platform with a leading Intelligent Video Analysis (IVA) and Video Motion Detection (VMD) engine · Physical Security Information Management (PSIM)- an open site management system that enhances command, control and decision making during both routine operations and crisis situations This press release contains forward-looking statements, which are subject to risks and uncertainties. Such statements are based on assumptions and expectations which may not be realized and are inherently subject to risks and uncertainties, many of which cannot be predicted with accuracy and some of which might not even be anticipated. Future events and actual results, financial and otherwise, may differ from the results discussed in the forward-looking statements. A number of these risks and other factors that might cause differences, some of which could be material, along with additional discussion of forward-looking statements, are set forth in the Company's Annual Report on Form 20-F filed with the Securities and Exchange Commission. For more information: MagalS3 Ltd. Eitan Livneh, CEO Tel: +972-3-539-1421 Assistant: Ms. Elisheva Almog E-mail: elishevaa@magal-s3.com Web: http://www.magal-s3.com CCG Investor Relations Ehud Helft/Kenny Green Tel: (US) +1-646-201-9246 Int'l dial: +972-3-607-4717 E-mail: magal@ccgisrael.com
